Citation Nr: 0622156	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for obliterative vascular 
disease of the right leg, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The DD Form 214 of record indicates dates of active duty 
service were from November 1958 to January 1961.

This matter was previously before the Board of Veterans' 
Appeals (Board ) from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In December 2004, the Board remanded 
this case to the RO for additional development.  The claim is 
now before the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There appears to be records from two or more different 
veterans in this claims file.  The earlier records, including 
the DD Form 214, as well as the original rating decision 
awarding service connection for obliterative vascular 
disease, refer to veteran W.G.B.  A February 1961 claim form 
refers to veteran W.J.B.  Then, there are subsequent records 
referring to veteran(s) F.B., W.B., W.F.B., and F.W.B.  On a 
VA skin examination, dated in March 2005, the veteran W.F.B. 
indicated that his date of birth was different than that 
noted on the DD Form 214 of record (belonging to veteran 
W.G.B.).  

The Board is at a complete loss as to who the veteran in this 
case is, when he served in the military, when he was awarded 
service connection (and for what disorders), what disorders 
he has, which treatment records belong to him, etc.  Before 
the Board can evaluate the claim on appeal, the RO must 
determine why there are so many discrepancies in the names; 
correct any mistakes, to include ensuring that the correct 
records are associated with the correct veteran's claims 
file; and ensure that all pertinent records of the current 
veteran's claim are obtained and associated with the claims 
file before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






